J-S16004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MILTON ALEXANDER LOPEZ-MELARA              :
                                               :
                       Appellant               :   No. 1310 MDA 2021

          Appeal from the Judgment of Sentence Entered July 6, 2021
               In the Court of Common Pleas of Juniata County
             Criminal Division at No(s): CP-34-CR-0000143-2019

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MILTON ALEXANDER LOPEZ-MELARA              :
                                               :
                       Appellant               :   No. 1311 MDA 2021

          Appeal from the Judgment of Sentence Entered July 6, 2021
               In the Court of Common Pleas of Juniata County
             Criminal Division at No(s): CP-34-CR-0000150-2019


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                   FILED: JULY 20, 2022

        Milton Lopez-Melara appeals from the judgment of sentence entered

following his convictions under CP-34-CR-0000143-2019 and CP-34-CR-




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S16004-22


0000150-2019.1 Two siblings alleged that Lopez-Melara habitually raped and

sexually assaulted them over the course of about ten years. He was a trusted

family member who was welcome in the family home and was there frequently

when he lived in Pennsylvania and later, after he moved to Virginia, came for

visits. The two siblings did not know of each other’s allegations until the

younger of the two reported the incidents to a school counselor. When the

counselor brought the information to the family, the older sibling reported that

Lopez-Melara had victimized her for approximately ten years. These

allegations resulted in charges under two dockets for crimes ranging from rape

of a child to corruption of minors. The matters were consolidated pre-trial and

a jury subsequently convicted Lopez-Melara of crimes relating to his assaults

on each child.

       On appeal, Lopez-Melara raises two issues. First, he claims that the trial

court abused its discretion by granting the Commonwealth’s motion to

consolidate the two cases for trial. Next, he claims that the trial court erred

by denying his post-sentence motion averring that the verdict was against the

weight of the evidence.




____________________________________________


1 The notice of appeal incorrectly listed September 10, 2021, as the date
sentence was imposed when it was actually the date that post-sentence
motions were denied, this was administratively corrected on the docket.
Further, these separate appeals were filed pursuant to Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018) and were consolidated sua sponte.

                                           -2-
J-S16004-22


      Lopez-Melara first argues that he was denied a fair trial when the trial

court granted the motion to consolidate the two cases. First, we note that the

decision to consolidate indictments for trial rests in the discretion of the trial

court and we will reverse only when we find an abuse of discretion or that the

defendant has suffered injustice. See Commonwealth v. Lively, 231 A.3d

1003, 1006 (Pa. Super. 2020). “An abuse of discretion is not merely an error

of judgment, but is rather the overriding or misapplication of the law, or the

exercise of judgment that is manifestly unreasonable, or the result of bias,

prejudice, ill-will or partiality, as shown by the evidence of record.”

Commonwealth v. LeClair, 236 A.3d 71, 78 (Pa. Super. 2020) (citations

omitted). Pennsylvania Rule of Criminal Procedure 582 states that, “[o]ffenses

charged in separate indictments or informations may be tried together if the

evidence of each of the offenses would be admissible in a separate trial for

the other and is capable of separation by the jury so that there is no danger

of confusion.” Pa.R.Crim.P. 582(A)(1)(a). The trial court may accept evidence

of other crimes to prove motive, opportunity, intent, preparation, plan,

knowledge, identity or absence of mistake or accident if the probative value

of the evidence of the other crimes outweighs its prejudicial effect on the jury.

See Commonwealth v. Lively, 231 A.3d 1003, 1006 (Pa. Super. 2020).

      Here, when the trial court ruled to consolidate the cases for trial it filed

a memorandum detailing its finding that evidence of Lopez-Melara’s assaults

on each victim would be admissible in each other’s trial as they show a


                                      -3-
J-S16004-22


common scheme. See Trial Court Memorandum, 3/15/21 at 3. Further, the

trial court found that the incidents would be distinguishable through the

victims’ separate testimony. See id. at 4.

      Lopez-Melara argues that the trial court abused its discretion by

incorrectly weighing the probative value of the evidence against its prejudicial

effect. See Appellant’s Brief at 16. Lopez-Melara further contends that

because both victims testified the jury must have inferred that he committed

crimes    against   both   of   them.    See   id.   Lopez-Melara   counters   the

Commonwealth’s argument that the crimes were part of a common scheme

by claiming the abuse of each victim took place in different locations at

different times. He therefore argues the crimes are unrelated and should not

have been consolidated. See id. at 17-18.

      Our Supreme Court has held that consolidation is proper “where the

ages and races of the victims were similar, where the assaults occurred close

in time and at similar locations, where the assaults were achieved through

similar   means,    and    where   the    assaults    involved   similar   crimes”.

Commonwealth v. Smith, 47 A.3d 862, 869 (Pa. Super. 2012) citing

Commonwealth v. Newman, 598 A.2d 275 (Pa. 1991), Commonwealth v.

Keaton, 729 A.2d 529 (Pa. 1999), Commonwealth v. Hughes, 555 A.2d

1264 (Pa. 1989).

      The State Police prepared a criminal complaint for each sister’s

allegations. The complaint related to the younger sister alleged that in the


                                        -4-
J-S16004-22


year prior, Lopez-Melara exposed his genitals and forced her to touch them

multiple times at her home. See Police Criminal Complaint, 6/7/19. The

complaint further alleged that he touched her genitals and showed her

pornography while telling her that they were “gonna have sex”. See id. The

complaint related to the older sister alleged that Lopez-Melara had assaulted

her periodically since she was eight years old. See Police Criminal Complaint,

5/16/19. The complaint alleged that Lopez-Melara raped her vaginally and

orally at her home and his apartment, threatening her with deportation if she

reported the abuse. See id. The complaint stated that the older sister reported

Lopez-Melara only after hearing of his abuse of her sister. See id.

      At a hearing on the motion to consolidate, the Commonwealth argued

that the evidence of the assaults against each sister would be admissible at

each other’s trial to show a common plan or design. See N.T. 2/23/21 at 4.

The Commonwealth detailed the similarities in the cases for the trial court:

      The victims in both cases are young Hispanic females, sisters,
      close family friends of the defendant, roughly the same age when
      the abuse – alleged abuse started. It’s alleged that the defendant
      threatened each of these victims, and these alleged crimes
      happened in many of the same locations. They always occurred
      when he was able to get the child victims alone.

Id. at 4-5.

      At the hearing, counsel for Lopez-Melara argued that consolidation

would prejudice him because it could cause confusion for jurors and preclude

him from effectively arguing two separate defenses for each victim. See id.

at 6. After consideration, the trial court ruled to consolidate the cases. See

                                     -5-
J-S16004-22


Trial Court Order, 3/15/21. The trial court reasoned that the similarities as

stated by the Commonwealth would make each allegation admissible in the

other’s trial as part of a common scheme. See Memorandum, 3/15/21 at ¶

12. Further, the trial court ruled that through testimony, these incidents would

be distinguishable by the jury and Lopez-Melara would not be deprived of

arguing separate defenses. See id. at ¶ 13. We find no abuse of discretion in

this reasoning. The consolidation of these cases is appropriate based on the

almost identical nature of these crimes.

      Lopez-Melara’s second claim on appeal is that the verdicts for the

charges relating to the older victim were against the weight of the evidence.

See Appellant’s Brief at 20. Lopez-Melara argues that because the victim had

opportunities to report the assaults and did not do so until her younger sister

first reported the assaults against her, her testimony lacks credibility. See id.

at 20-21.

      It is well-settled that the weighing of evidence lies solely in the province

of the fact finder at trial. See Commonwealth v. Boyd, 73 A.3d 1269, 1274

(Pa. Super. 2013). That fact finder has the freedom to believe any or none of

the evidence presented at trial. See id. We are not able to reweigh the

evidence and we will only grant a new trial when the verdict strays so far from

the evidence that it shocks our sense of justice. See id. Our role is only to

evaluate whether the trial court has abused its discretion in ruling on the

weight claim. See id.


                                      -6-
J-S16004-22


      We will first address the issue of waiver. A weight of the evidence claim

is waived when not preserved orally or in writing either pre- or post-sentence.

See Pa.R.Crim.P. 607. Raising a weight of the evidence claim for the first time

in a Pa.R.A.P. 1925(b) Statement does not preserve the claim for our review.

See Commonwealth v. Sherwood, 982 A.2d 483, 495 (Pa. 2009).

      Neither the Commonwealth nor the trial court address waiver. However,

the record reflects that Lopez-Melara first raised his weight of the evidence

claim in his Pa.R.A.P. 1925(b) Statement. Lopez-Melara filed post-sentence

motions including a motion to vacate sentence, arrest judgment and for

judgment of acquittal in which he argued that the evidence was insufficient to

sustain the verdicts. See Post-Sentence Motion, 7/16/21, at 2-3. Upon review

of this motion, we note the relevant argument centers on whether the

evidence was sufficient to establish the age of the complainants at the time of

the alleged assaults. See id. Further, the relevant motion requested the court

to enter a judgment of acquittal, rather than grant a new trial. See id. at 3.

As such, the issue raised in the post-sentence motion is appropriately

classified as a challenge to the sufficiency of the evidence and not a claim that

the verdict was against the weight of the evidence. See Commonwealth v.

Widmer, 744 A.2d 745, 751 (Pa. 2000). And this is how the trial court

interpreted it when addressing the motion prior to appeal. See Trial Court

Opinion, 9/10/21, at 2 (analyzing Lopez-Melara’s argument as a challenge to

the sufficiency of the evidence).


                                      -7-
J-S16004-22


      Accordingly, we conclude that Lopez-Melara’s weight of the evidence

claim is waived because he did not preserve the issue by first raising it in the

trial court.

      As neither of Lopez-Melara’s arguments on appeal merit relief, we affirm

the judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/20/2022




                                     -8-